NOS. 12-16-00267-CR
                                      12-16-00268-CR
                                      12-16-00269-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

TRACY RAY GIBSON,                               §      APPEALS FROM THE 145TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      NACOGDOCHES COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Appellant was convicted of three
counts of robbery.
       In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a motion for new trial is filed. TEX. R. APP. P.
26.2(a). Appellant’s sentence was imposed on April 5, 2016, and he did not file a motion for
new trial. Therefore, his notice of appeal was due to have been filed no later than May 5, 2016.
However, Appellant did not file his notice of appeal until September 21, 2016.           Because
Appellant’s notice of appeal was not filed on or before May 5, 2016, it was untimely, and this
Court has no jurisdiction of the appeal.
       On September 22, 2016, this Court notified Appellant, pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3, that his notice of appeal was untimely and there was no
timely motion for an extension of time to file the notice of appeal. See TEX. R. APP. P.
26.2(a)(1), 26.3. Appellant was further informed that the appeal would be dismissed unless, on
or before October 7, 2016, the information in this appeal was amended to show the jurisdiction
of this Court. The October 7 deadline has passed, and Appellant has not shown the jurisdiction
of this Court.
         Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered October 12, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 12, 2016


                                        NO. 12-16-00267-CR


                                      TRACY RAY GIBSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F149622007)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER12, 2016


                                        NO. 12-16-00268-CR


                                      TRACY RAY GIBSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F149632007)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER12, 2016


                                        NO. 12-16-00269-CR


                                      TRACY RAY GIBSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F149642007)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.